DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kisatsky et al. (US 3,645,633), hereinafter Kisatsky.

Claim 1: Kisatsky discloses an optical sensor (10) (Fig. 1) comprising:
at least four detection channels (12/14), where each detection channel (12/14) comprises a photodetector (14) and a filter (12) with a respective transmission spectrum (Col. 2, Lines 43-46,55-59), wherein 
12) are different from one another (Col. 2, Lines 46-49), and
the transmission spectra are set such that each of the three CIE color matching functions is a linear combination of the transmission spectra of at least two of the filters (12) (inherent, Col. 4, Lines 20-24. see explanation below).

Explanation: The CIE color matching functions are based on three well-defined primary colors.  Assume that these primary colors are red (R), green (G), and blue (B).  Suppose also an optical sensor comprises four detection channels, and the four distinct filters are as follows:

Filter1: chartreuse, C = 49.8R + 100G + 0B
Filter2: magenta, M = 100R + 0G + 100B
Filter3: orange, O = 100R + 64.7G + 0B
Filter4: teal, T = 0R + 50.2G + 50.2B

Thus, solving for each of R, G, and B in terms of C/M/O/T shows that each of the three CIE color matching functions is a linear combination of the transmission spectra of at least two filters.  

Claim 2: Kisatsky further discloses wherein each transmission spectrum is assigned a scaling factor for at least one linear combination yielding one of the CIE color matching functions (inherent, Col. 4, Lines 20-24. see explanation above.  for example, the color matching function for red may have a scaling factor of 49.8 to yield the transmission spectrum for Filter1; inverting the four equations shown to solve for each of R, G, and B yield the scaling factors for each of the transmission spectra).

Claim 3: Kisatsky further discloses wherein the wavelength of maximum transmission is at least 380 nm and at most 780 nm for each filter (the Examiner notes that the Kistasky’s disclosed wavelength range is erroneously given in microns rather than nanometers, Col. 2, Lines 46-49).

Claim 4: Kisatsky further discloses wherein the wavelengths of maximum transmission of the filters (12) are equally spaced from each other (evident from Fig. 3).

Claim 5: Kisatsky further discloses wherein the transmission spectra of the filters (12) partially overlap each other (Fig. 3).

Claim 6: Kisatsky further discloses wherein the transmission spectra of the filters (12) are linearly independent (inherent since each filter is defined in terms of the three primary colors, see explanation above).

Claim 7: Kisatskyy further discloses wherein the transmission spectra are set such that at least one transmission spectrum is employed for the linear combinations of two CIE color matching functions (evident from explanation above and Col. 4, Lines 20-24).

Claim 8: Kisatsky further discloses wherein the filters (12) are one of the following:
  	interference filters (Col. 2, Lines 37-43),
 	absorption filters, 
 	plasmonic filters.

Claim 10: Kisatsky discloses a method for detecting electromagnetic radiation (using the optical sensor 10 of Fig. 1), the method comprising:
10) which comprises at least four detection channels (12/14), where each detection channel (12/14) comprises a photodetector (14) (Col. 2, Lines 43-46,55-59),
providing a filter (12) with a transmission spectrum for each detection channel (12/14), where the transmission spectra of the at least four filters (12) are different from one another (Col. 2, Lines 46-49), 
setting the transmission spectra of the at least four filters (12) such that each of the three CIE color matching functions is a linear combination of the transmission spectra of at least two of the filters (12) (inherent, Col. 4, Lines 20-24. see explanation above), and
detecting electromagnetic radiation to be emitted from a light source (13) with the optical sensor (10) (Col. 2, Lines 37-43), where each detection channel (12/14) detects a fraction of the electromagnetic radiation in a range of wavelengths that is within the transmission spectrum of the respective filter and where each detection channel (12/14) provides a channel signal (Col. 2, Lines 43-49).

Claim 11: Kisatsky further discloses wherein each transmission spectrum is assigned a scaling factor for at least one linear combination yielding one of the CIE color matching functions (inherent, Col. 4, Lines 20-24. see explanation above.  for example, the color matching function for red may have a scaling factor of 49.8 to yield the transmission spectrum for Filter1; inverting the four equations shown to solve for each of R, G, and B yield the scaling factors for each of the transmission spectra).

Claim 12: Kisatsky further discloses wherein the linear combination of the transmission spectra of at least two of the filters (12) is the sum of at least two transmission spectra that are multiplied with their respective scaling factors (inherent, see explanation above, Col. 3, Lines 20-29).

Claim 13: Kisatsky further discloses wherein the channel signal of each detection channel (12/14) comprises the intensity of electromagnetic radiation detected by the respective detection channel (12/14) (Col. 2, Lines 43-49).

Claim 14: Kisatsky further discloses wherein at least two channel signals are multiplied with the respective scaling factors of the transmission spectra of the filters (12) of the respective detection channels (12/14) and added to give a tristimulus value (X, Y, Z) (Col. 4, Lines 20-29).

Claim 15: Kisatsky further discloses wherein at least one channel signal is employed for determining two tristimulus values (X, Y, Z) (inherent, Col. 4, Lines 20-29, see explanation above).

Claim 16: Kisatsky further discloses wherein a color measurement is provided which is based on the CIE color matching functions (Col. 4, Lines 9-17).

Claim 17: Kisatsky further discloses wherein the three tristimulus values are determined (Col. 4, Lines 20-29).

Claim 19: Kisatsky further discloses wherein at least two channel signals are employed for reconstructing the spectrum of the detected electromagnetic radiation (Kisatsky discloses the use of an instrument with a plurality of channels, i.e. more than three, Abstract, Fig. 1).
 
Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Levey et al. (US 2006/0119849), hereinafter Levey.

Claim 1: Levey discloses an optical sensor (200) (Fig. 2B) comprising:
at least four detection channels (comprising F1/F2/F3/F4), where each detection channel comprises a photodetector (204) and a filter (F1/F2/F3/F4) with a respective transmission spectrum (Red/Green/Magenta/Yellow) [0038], wherein 
the transmission spectra of the at least four filters (F1/F2/F3/F4) are different from one another [0038], and
F1/F2/F3/F4) (inherent [0035,0046-0047]).

Claim 2: Levey further discloses wherein each transmission spectrum is assigned a scaling factor for at least one linear combination yielding one of the CIE color matching functions (inherent, [0046-0047]. see the best fit coefficients, Cjk).

Claim 3: Levey further discloses wherein the wavelength of maximum transmission is at least 380 nm and at most 780 nm for each filter (the transmission filters are red, green, magenta, and yellow [0038]).

Claim 4: Levey further discloses wherein the wavelengths of maximum transmission of the filters (F1/F2/F3/F4) are equally spaced from each other (evident from Fig. 4, [0042]).

Claim 5: Levey further discloses wherein the transmission spectra of the filters (F1/F2/F3/F4) partially overlap each other (Fig. 4) [0042].

Claim 6: Levey further discloses wherein the transmission spectra of the filters (F1/F2/F3/F4) are linearly independent (inherent since each filter is defined in terms of the three primary colors, see [0046-0047]).

Claim 7: Levey further discloses wherein the transmission spectra are set such that at least one transmission spectrum is employed for the linear combinations of two CIE color matching functions (evident from [0046-0047]).

Claim 8: Levey further discloses wherein the filters (F1/F2/F3/F4) are one of the following:

 	absorption filters [0037], 
 	plasmonic filters.

Claim 10: Levey discloses a method for detecting electromagnetic radiation (using the optical sensor 200 of Fig. 2B), the method comprising:
providing an optical sensor (200) which comprises at least four detection channels (comprising F1/F2/F3/F4), where each detection channel comprises a photodetector (204) [0038],
providing a filter (F1/F2/F3/F4) with a transmission spectrum (Red/Green/Purple/Yellow) for each detection channel, where the transmission spectra of the at least four filters (F1/F2/F3/F42) are different from one another [0038], 
setting the transmission spectra of the at least four filters (F1/F2/F3/F4) such that each of the three CIE color matching functions is a linear combination of the transmission spectra of at least two of the filters (F1/F2/F3/F4) (inherent, [0035,0046-0047]), and
detecting electromagnetic radiation to be emitted from a light source with the optical sensor (200) (Abstract), where each detection channel detects a fraction of the electromagnetic radiation in a range of wavelengths that is within the transmission spectrum of the respective filter and where each detection channel provides a channel signal (inherent to function of a color filter on a photodetector [0036]).

Claim 11: Levey further discloses wherein each transmission spectrum is assigned a scaling factor for at least one linear combination yielding one of the CIE color matching functions (inherent, [0046-0047]. see the best fit coefficients, Cjk).

Claim 12: Levey further discloses wherein the linear combination of the transmission spectra of at least two of the filters (F1/F2/F3/F4) is the sum of at least two transmission spectra that are multiplied with their respective scaling factors (inherent, , [0046-0047]. see the best fit coefficients, Cjk).

Claim 13: Levey further discloses wherein the channel signal of each detection channel comprises the intensity of electromagnetic radiation detected by the respective detection channel  (inherent to function of a color filter on a photodetector [0036]).

Claim 14: Levey further discloses wherein at least two channel signals are multiplied with the respective scaling factors of the transmission spectra of the filters (F1/F2/F3/F4) of the respective detection channels and added to give a tristimulus value (X, Y, Z) [0046].

Claim 15: Levey further discloses wherein at least one channel signal is employed for determining two tristimulus values (X, Y, Z) (inherent, [0046]).

Claim 16: Levey further discloses wherein a color measurement is provided which is based on the CIE color matching functions [0010].

Claim 17: Levey further discloses wherein the three tristimulus values are determined [0046].

Claim 18: Levey further discloses wherein the wavelength of maximum transmission of at least one transmission spectrum (F1 is red, F2 is green) is equal to the wavelength of maximum sensitivity of one of the CIE color matching functions (the CIE color matching functions are for the tristimulus values- red, green, and blue) [0038,0046].

Claim 19: Levey further discloses wherein at least two channel signals are employed for reconstructing the spectrum of the detected electromagnetic radiation (Levey discloses the use of a tristimulus colorimeter “having at least three detectors”, Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kisatsky as applied to claim 1 above, and further in view of Uematsu (US 2017/0370774), hereinafter Uematsu.

Claim 9: Kisatsky further discloses wherein the filters (12) are one of the following:
  	interference filters (Col. 2, Lines 37-43),
 	absorption filters, 
 	plasmonic filters.
 	Kisatsky is silent with respect to the filters being a combination of at least two of the above-listed filters.
 	Uematsu, however, in the same field of endeavor of colorimetry, discloses an optical sensor (1010) (Fig. 6) with a plurality of detection channels (1070,1071,1072), wherein each detection channel (1070,1071,1072) comprises a photodetector (1100,1101,1102) and a filter (1090,1091,1092) with a respective transmission spectrum [0068], wherein the filters are a combination of interference filters and absorption filters [0077]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kisatsky’s filters to be a combination of interference filters .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levey as applied to claim 1 above, and further in view of Uematsu.
Claim 9: Levey further discloses wherein the filters (F1/F2/F3/F4) are one of the following:
  	interference filters,
 	absorption filters [0037], 
 	plasmonic filters.
	Levey is silent with respect to the filters being a combination of at least two of the above-listed filters.
 	Uematsu, however, in the same field of endeavor of colorimetry, discloses an optical sensor (1010) (Fig. 6) with a plurality of detection channels (1070,1071,1072), wherein each detection channel (1070,1071,1072) comprises a photodetector (1100,1101,1102) and a filter (1090,1091,1092) with a respective transmission spectrum [0068], wherein the filters are a combination of interference filters and absorption filters [0077]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levey’s filters to be a combination of interference filters and absorption filters for the purpose of more finely tuning the desired transmission spectrum of each filter.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kisatsky as applied to claim 10 above, and further in view of Jaeger et al. (US 2007/0241260), hereinafter Jaeger.

Claim 20: Kisatsky is silent with respect to determining a remission.

 	reconstructing from at least two channel signals the spectral composition of the detected electromagnetic radiation (inherent to determination of remission [0039]); and
 	determining from the spectral composition the color impression of the light source [0039].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kisatsky’s optical sensor by determining a remission for the purpose of understanding any unexpected readings in the detection channel signals.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Levey as applied to claim 10 above, and further in view of Jaeger et al. (US 2007/0241260), hereinafter Jaeger.

Claim 20: Levey is silent with respect to determining a remission.
 	Jaeger, however, in the same field of endeavor of optical sensing, discloses determining a remission, wherein determining the remission comprises: 
 	reconstructing from at least two channel signals the spectral composition of the detected electromagnetic radiation (inherent to determination of remission [0039]); and
 	determining from the spectral composition the color impression of the light source [0039].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levey’s optical sensor by determining a remission for the purpose of understanding any unexpected readings in the detection channel signals.  




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896